Per Curiam.

Jurisdiction over all crimes and offenses is vested in the court of common pleas, general division, unless such jurisdiction specifically and exclusively is vested in other divisions of the court of common pleas or in the lower courts. See State, ex rel. Coss, v. Hoddinott (1968), 16 Ohio St. 2d 163, 164 [45 O.O.2d 489].
With respect to the trial of adults in the juvenile division of the court of common pleas, R.C. 2151.23 provides:
“(A) The juvenile court has exclusive original jurisdiction under the Revised Code:
*6* *
“(5) To hear and determine all criminal cases charging adults with the violation of any section of Chapter 2151 of the Revised Code [.]”
McMinn was charged under R.C. 2907.02(A)(3), 2907.02(A)(1) and 2907.31. It is clear from the plain language of R.C. 2151.23(A)(5) that the juvenile division of the court of common pleas would not have had jurisdiction to try him on these charges. See, also, Peck v. Marshall (1986), 22 Ohio St. 3d 78.
The judgment of the court of appeals dismissing this case is thus affirmed.

Judgment affirmed.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.